EXHIBIT November 4, 2009 Eagle Rock Reports Third-Quarter 2009 Financial Results HOUSTON - Eagle Rock Energy Partners, L.P. (“Eagle Rock” or the “Partnership”) (NASDAQ: EROC) today announced its unaudited financial results for the three and nine months ended September 30, 2009.Notable events with respect to third-quarter 2009 included the following: · Adjusted EBITDA totaled $51.3 million, an increase of 15% as compared to the $44.7 million reported in second-quarter 2009 and a decrease of 32% as compared to the $74.9 million reported for third-quarter 2008. · Repaid $30.0 million of outstanding borrowings during the quarter, reducing total debt outstanding under the revolving credit facility to $774.4 million as of September 30, 2009. · Distributable Cash Flow totaled $36.6 million, an increase of 27% as compared to the $28.8 million reported in second-quarter 2009 and a decrease of 38% as compared to the $59.4 million reported for third-quarter 2008. · Reported a net loss of $25.3 million, as compared to a net loss of $74.8 million for second-quarter 2009 and net income of $288.1 million for third quarter 2008. · Announced a quarterly distribution with respect to the third quarter of 2009 of $0.025 per common and general partner unit, unchanged from the distribution paid with respect to second-quarter 2009. Third-quarter 2009 Adjusted EBITDA and Distributable Cash Flow excluded $10.6 million in amortization of commodity hedge costs for the period (including costs of hedge reset transactions).Including the amortization costs, third-quarter 2009 Adjusted EBITDA would have been $40.7 million and Distributable Cash Flow would have been $26.1 million. “We are pleased to report continued improvement in our financial performance in the third quarter, driven by higher crude and natural gas liquids prices, as well as by our sustained focus on reducing operating expenses.Our Adjusted EBITDA of $51 million for the quarter was above the high end of our guidance range,” said Joseph A. Mills, Chairman and Chief Executive Officer. Mr. Mills added, “While we are encouraged by the more positive outlook on commodities as reflected in the current forward curves, we continue to feel the effects of low natural gas prices in the form of reduced drilling activity by our producer customers in our Midstream Business.Given this fact, we believe the most prudent course of action remains directing the majority of our cash flow to debt reduction and to improving our liquidity, particularly given the growth opportunities we see in our core areas.To that end, we reduced our debt balance by an additional $30 million during the quarter, bringing the total debt repaid to $63 million since we made the decision to reduce our distribution.” Adjusted EBITDA and Distributable Cash Flow are non-GAAP financial measures that are defined below and reconciled to the most directly comparable GAAP financial measure of net income (loss) at the end of this release. Third-Quarter 2009 Financial Results Revenue for third-quarter 2009, including the impact of Eagle Rock’s realized and unrealized derivative gains and losses, increased 72% to $163.9 million, compared with $95.5 million reported for second-quarter 2009 and a decrease of 73% from the $603.9 million reported for third-quarter 2008.Third-quarter 2009 revenues included a realized gain on commodity derivatives of $17.2million, as compared to a realized gain of $22.5 million in second-quarter 2009 and a realized loss of $24.1 million in third-quarter 2008.Eagle Rock also recorded an unrealized loss on commodity derivatives of $26.0 million in third-quarter 2009, as compared to unrealized losses on commodity derivatives of $97.0 million in second-quarter 2009 and an unrealized gain of $256.0 million in third-quarter 2008.The unrealized gain (loss) on commodity derivatives is a non-cash, mark-to-market amount which includes the amortization of commodity hedging costs. Adjusted EBITDA was $51.3 million and Distributable Cash Flow was $36.6 million for the third quarter of 2009.Third-quarter 2009 Distributable Cash Flow represents approximately 1.8 times the minimum quarterly distribution (the “MQD”) of $0.3625 per common unit as established in the Eagle Rock partnership agreement, applied to only the common and general partner units and excluding subordinated units.Because the actual distribution paid for the quarter is below the MQD, the cumulative arrearage attributable to the common units will increase by $0.3375 per unit to a total of $1.0125 per unit.The Partnership is under no obligation to pay the arrearages, but all cumulative arrearages must be paid before any distributions can be made to the Partnership’s subordinated units.For a more detailed discussion of the common unit arrearages, please refer to the Eagle Rock partnership agreement (filed as part of the Partnership’s filings with the Securities and Exchange Commission). Third-quarter 2009 Adjusted EBITDA and Distributable Cash Flow excluded $10.6 million in amortization of commodity hedge costs for the period (including costs of hedge reset transactions – transactions undertaken by the Partnership to increase the strike prices on commodity swaps and/or collars that settled in the period).Including the amortization costs, third-quarter 2009 Adjusted EBITDA would have been $40.7 million and Distributable Cash Flow would have been $26.1 million, representing approximately 1.3 times the MQD applied to only the common and general partner units. Third-Quarter 2009 Operating Results by Business Eagle Rock analyzes and manages its operations under seven distinct segments: four segments in its Midstream Business - the Texas Panhandle, East Texas/Louisiana, South Texas and Gulf of Mexico Segments - and the Upstream, Minerals and Corporate Segments. The Corporate Segment includes the Partnership’s risk management (derivatives) and other corporate activities. Please refer to the financial tables at the end of this release for further detailed information. The following discussion of Eagle Rock’s operating income by business segment compares the Partnership’s financial results in the third quarter of 2009 to those of the second quarter of 2009.The Partnership believes comparing these periods is more illustrative of current operating trends than comparing the current quarter to results achieved in the third quarter of Midstream Business – Segment operating income for the Midstream Business in the third quarter of 2009 increased by $4.9 million, or 143%, compared to the second quarter of 2009.The increase was caused by higher condensate and NGL prices across all the Midstream segments, in addition to certain positive adjustments in the third quarter related to prior periods.The weighted average realized condensate and NGL prices for the third-quarter 2009 were approximately 10% and 18%, respectively, above those realized in the second-quarter 2009.These factors more than offset sequential quarter gas gathered volume declines of 4.8%.During September 2009 approximately 17.5 MMcf/d of gas was curtailed by producers in the East Texas segment due to low natural gas prices.Absent the curtailed volumes, the gathered gas volume would have declined by 3.8% during the quarter.The equity NGL and condensate volumes declined by a lesser amount of 1.6% as the decrease in gathered volumes impacted the fee based volumes to a greater extent than the processed gas volumes.The Gulf of Mexico Segment gas gathering volumes increased by approximately 33% due to the completion of repairs to damaged offshore pipelines and platforms caused by Hurricanes Ike and Gustav in late 2008. Upstream Business – Segment operating income for Eagle Rock’s Upstream Business in the third quarter of 2009 increased by $3.0 million compared to the second quarter of 2009, excluding the impact of other operating income items related to adjustments of entries booked in prior periods.The increase was caused by improved realized crude oil, natural gas and NGL prices as well as higher total net production volumes.The Partnership continued to incur sulfur disposal costs in excess of sulfur revenues related to its sulfur production at its South Alabama and East Texas producing areas.Management expects sulfur disposal costs to be an ongoing issue until sulfur demand improves. Operating income for the Upstream Business in third-quarter 2009 was positively impacted by a reversal of $1.6 million in environmental reserves determined to no longer be necessary, as well as a credit of $0.7 million for overbilling related to a non-operated asset. During the third quarter of 2009, the Big Escambia Creek (BEC) plant underwent unanticipated repairs and overhauls to the plant’s residue gas compressors.Sales of oil, residue gas and NGLs from the BEC, Flomaton and Fanny Church fields were partially curtailed for 44 days during the quarter due to the compressors’ downtime.The reduced sales during this period negatively impacted Upstream revenues by approximately $1.1 million during the quarter.Despite the downtime, total production for the third quarter of 2009 increased by 6% over the second quarter of Minerals Business – Segment operating income from the Minerals Business in the third quarter of 2009 increased by $0.2 million compared to the second quarter of 2009.The increase was due to higher realized crude oil and NGL prices, and to higher lease bonus income.These benefits were partially offset by lower oil and gas production volumes for the quarter. Capitalization and Liquidity Update Total debt outstanding under the Partnership’s revolving credit facility as of September 30, 2009 was approximately $774.4 million.Outstanding borrowings were reduced by $30 million during the third quarter of 2009 and by a total of $63 million over the past two quarters as a result of the decision to lower the quarterly distribution and redirect those cash flows to debt repayment. The credit facility has aggregate commitments of approximately $971 million after adjusting for the unfunded portion of Lehman Brothers’ commitment. On August 21, 2009, BBVA Compass Bank purchased certain assets and liabilities of Guaranty Bank, a wholly owned subsidiary of Guaranty Financial Group Inc.Guaranty Bank had a commitment under the Partnership’s revolving credit facility of $30 million, of which approximately $25 million had been funded.BBVA Compass has assumed Guaranty Bank’s commitment under the facility, resulting in no change in the aggregate commitments. The Partnership is in compliance with its financial covenants and has no maturities under its credit facility until December 2012. Availability under the credit facility is a function of undrawn commitments and the limitations imposed by the borrowing base for the Upstream Business and traditional cash-flow based covenants for the Midstream and Minerals Businesses.The borrowing base for the Upstream Business was reaffirmed at $135 million effective October 1, 2009 as part of the Partnership’s semi-annual redetermination, with no increase in fees or borrowing costs.Unused capacity available under the credit facility, based on financial covenants, was approximately $35 million as of September 30, 2009. Management is continuing to consider alternatives to enhance the Partnership’s liquidity and address concerns surrounding its ability to remain in compliance with the financial covenants under its credit facility.These alternatives include potential asset sales, which could include small, discrete midstream assets or all or certain portions of the Partnership’s Upstream or Minerals Businesses, and additional adjustments to the Partnership’s hedging portfolio.The Partnership’s decision to enter into any asset sales will depend on numerous factors, including the potential purchase price for the assets, the extent to which the sales would be credit enhancing, the type of consideration offered and the likelihood of successfully completing the transaction. In addition, the Partnership has received proposals from Natural Gas Partners (“NGP”) and Black Stone Minerals Company which would, among other items, involve the sale of the Partnership’s Minerals Business and the potential issuance of new equity.These proposals are currently being evaluated by the Conflicts Committee of the Partnership’s Board.The Partnership cautions its unitholders, and others considering trading in its securities, that the proposals are not binding at this time, that neither the Board nor the Conflicts Committee has made any decision with respect to the Partnership’s response to the proposals, and that there can be no assurance that any agreement will be executed or that any transaction will be approved or consummated. Hedging Update On July 30, 2009, Eagle Rock entered into additional natural gas hedges covering 2011 and 2012.The Partnership entered into natural gas swaps for 190,000 MMBtu per month in 2011 at $6.57 / MMBtu and 260,000 MMBtu per month in 2012 at $6.77 / MMBtu.On October 8, 2009, Eagle Rock unwound 3,000 barrels per month of an existing 60,000 barrels per month NYMEX WTI swap related to
